995 So. 2d 1210 (2008)
In re George Joseph CRAVINS, II.
No. 2008-OB-2638.
Supreme Court of Louisiana.
December 9, 2008.
The Office of Disciplinary Counsel ("ODC") is currently investigating two complaints of serious attorney misconduct by respondent, including commingling and conversion of client funds and the commission of criminal acts, false swearing, and presenting false evidence. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by George Joseph Cravins, II, Louisiana Bar Roll number 28891, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of George Joseph Cravins, II for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that George Joseph Cravins, II shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana